DETAILED ACTION
Claims 1-7 and 9-20 are allowed.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Statutory Review under 35 USC § 101
Claims 1-7 and 9-10 are directed towards a method and have been reviewed.
Claims 1-7 and 9-10 appear to remain statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions when viewed as a whole, as steps are performed to identify broken data references, use those to perform a search at a cloud for fingerprints, use the resultant fingerprints to discover copies at other nodes, create a data structure referring to the discovered copies, and manage a namespace encompassing both an active tier and the cloud tier.
Claims 11-19 are directed toward a system and have been reviewed.
Claims 11-19 appear to remain statutory as the system contains hardware.
Claims 11-19 also remain also statutory as they perform the method of claims 1-10, which are directed to significantly more than an abstract idea based on currently known judicial exceptions
Claim 20 is directed toward an article of manufacture and have been reviewed.
Claim 20 appears to remain statutory, as the article of manufacture excludes transitory signals.
Further, claim 20 performs the method of claim 1, which appears to be statutory based on currently known judicial exceptions.


Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.

Regarding the independent claims, upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention. The dependent claims are allowed at least by virtue of their dependency on allowed base claims.

The cited references include Mondal1, Fridella2, Bai3, Liu4, and newly incorporated references Danovitz5 and Botelho6.

Mondal teaches (FIG. 1, col. 4, lines 4-44) reconstructing files using previously stored segments in an environment (col. 18, line 66-col. 19, line 17) where tiers of storage include different locations including cloud storage.
Mondal can identify missing segments in a particular level based on mismatched bits, recovering it from redundant storage (col. 10, lines 6-20). Mondal can also store a reference to the previously stored segment in a segment tree associated with the file, where each node of the tree represents or references one of the deduplicated segments that make up the file (col. 17, lines 7-65).
Mondal also stores information including a file name and the storage unit identifier for where the segments are stored (col. 16, lines 26-43).

Fridella teaches (¶ 0098-0099) pruning a namespace tree by migrating all files in the same virtual directory to the same file server, replacing the virtual directory with an offline inode, and then removing the offline nodes of the files from the namespace tree.

Bai teaches (col. 6, line 64-col. 7, line 2) a container containing deduplicated chunks and their associated metadata including fingerprints.
Bai then teaches (col. 6, lines 27-54) an index locating a container storing a data segment corresponding to a passed fingerprint. If no container is found, an error is returned and the data segment is reported missing (Bai col. 10, line 20-24). Bai also teaches (col. 12, lines 40-53) that a fingerprint that maps to only invalid containers indicates a corrupted data segment.
Bai also teaches (FIG. 6, col. 11, lines 47-62) a data recovery process for an invalid container, involving (col. 12, lines 15-25) moving all the valid data segments to a different container.

Liu teaches (¶ 0050) adding a corrupted fingerprint to a fingerprint corruption list but uploading any non-corrupted data segments and appending them to a container. Liu ¶ 0048 explains that this fingerprint corruption list identifiers where the corrupted data segment is already stored, functioning as an index.

Danovitz teaches (FIG. 6, ¶ 0146-0147) not locating a copy of a segment or determining that segments do not exist in cloud storage. Danovitz also teaches (FIG. 8, ¶ 0159) a collection of linked segments.


Botelho teaches in FIG. 4, col. 7, line 57-col. 8, line 11 populating a live vector with LP and L0 fingerprints, copying live segments indicated by the live vector from their original storage locations to a new storage location, and reclaiming the original storage space. 

The resulting claim limitations appear to be directed to determining containers with references to missing cloud objects of a corrupted file, looking for their associated fingerprints at the cloud tier, finding copies by searching other nodes based on the fingerprints, create a data structure referring to the resultant copies, and perform further file and directory management to remedy the missing segments.

The preceding is but a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The prior art does teach a portion of the required elements; Danovitz describes segments not existing in cloud storage, sending commands instructing that the appropriate segments be uploaded and creating a subsequent mapping, and Bai (FIG. 5) describing determining an invalid container, using an index to locate a specific data segment based on a fingerprint, and completing a recovery operation by moving valid data to a new container. 

The Examiner concludes that the cited references used in the previous rejection (such as Mondal, Bai, and Liu) cannot be reasonably combined with other references (such as Botelho or Danovitz) in order to render the claims obvious as currently amended in light of changes such as the namespace encompassing both an active tier and a cloud tier of a node and the tree comprising determined references to various missing segments.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. 

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        June 16, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Mondal, U.S. Patent No. 9,715,505 (shared assignee)
        2 Fridella et al., U.S. Patent Application Publication No. 2007/0088702
        3 Bai et al., U.S. Patent No. 10,109,323 (shared assignee)
        4 Liu et al., U.S. Patent Application Publication No. 2018/0089037
        5 Danovitz et al., U.S. Patent Application Publication No. 2015/0324379
        6 Botelho et al., U.S. Patent No. 9,424,185 (shared assignee)